                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                    Case No. 2:18-cr-37
                                                      HON. PAUL L. MALONEY
DARIAN FRANCES BELONGIE,

                      Defendant.
_______________________________/

                                ORDER OF DETENTION

      Defendant appeared before the undersigned on October 12, 2018, for an

arraignment and initial appearance on the indictment charging defendant with three

counts of distribution of meth. The government has filed a motion for detention and

pretrial services has recommended the same. Defense counsel reserved the issue of

detention until he has time to consult with defendant. Defendant was advised she may

request a hearing on the issue at any time.

      Defendant shall be detained pending further proceedings.


      IT IS SO ORDERED.

                                           /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: October 12, 2018
